DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1, 4-13 and 18 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1 and 18, the closest prior art Crane (US 5833138 A) discloses most of the limitations. However, the reference fails to teach elements: “the driving mechanism comprises an impeller, the impeller is rotatable in the water outlet portion, and the impeller and the moving portion are drivably connected” recited in claim 1 and “each of the at least one positioning rod comprises a shoulder, the moving portion comprises a movable plate, the at least one insertion portion is fixedly connected to the movable plate, the movable plate is disposed with at least one through hole, the upper end of each of the at least one positioning rod passes through a corresponding one of the at least one through hole, and the shoulder abuts a bottom surface of the movable plate” recited in claim 18. Furthermore, the Examiner found no additional reference that would render the claimed invention obvious without defeating intended purpose of the reference.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752